DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Daniel Warren on 1/10/2022.
The application has been amended as follows:
Claims 13 and 18: the phrase “the HF coil”, in the second and third lines of each claim respectively, is rewritten as --the HF electrode--
Claim 18: the claim limitation “the angling element is a piezoelectric element, a thermally adjustable element or a mechanically adjustable element, in particular an angling lever which is adjustable in its angle position” is rewritten as -- the angling element is a piezoelectric element, or a thermally adjustable element, or a mechanically adjustable element--

Election/Restrictions
Claims 1-5, and 13-21 are allowable. The restriction requirement between the use of hinges, an angling lever, and a memory material respectively in order to manipulate the angle orientation of an HF electrode, as set forth in the Office action mailed on 12/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement discussed in the non-final rejection dated 12/11/2020 is withdrawn.  Claims 13-19, directed to the use of hinges, an angling lever, and a memory material respectively in order to manipulate the angle orientation of an HF electrode are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-5, and 13-21 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the claim limitation “a medical instrument for minimally invasive tissue ablation by means of an HF electrode, with a hollow shaft having a mid-line (M), wherein- the HF electrode is electrically insulated from the hollow shaft, is arranged at a distal end of the hollow shaft and, in order to ablate tissue, protrudes axially beyond the hollow shaft at least in part; wherein the distal end of the HF electrode is formed by a lateral ablation edge which merges, via a symmetrically curved ablation edge, into a connection portion; an angle orientation of the HF electrode relative to the hollow shaft is adjustable in a controlled manner to a fully extended working position in which the HF electrode, protrudes radially beyond an outer circumference of the hollow shaft in order to ablate tissue; wherein the lateral ablation edge intersects the mid-line (M) in the working position; and during an axial adjustment of the connection portion of the HF electrode in the working position, the angle orientation of the curved ablation edge of the HF electrode is modified.” of claim 1.
The examiner has cited Okada (US 2005/0038424 A1) as the most pertinent prior art reference. Okada teaches a similar electrosurgical instrument comprising several of the claimed limitations. The identified prior art describes an electrosurgical instrument comprising an HF electrode with a hollow shaft having a mid-line (M), wherein the HF electrode is arranged at a distal end of the hollow shaft and , in order to ablate tissue, protrudes axially beyond the hollow shaft, at least in part; wherein the distal end of the HF electrode is formed by a lateral 
Okada fails to teach that the HF electrode is electrically insulated from the hollow shaft; the lateral ablation edge intersects the mid-line (M) in the working position; and that during an axial adjustment of the connection portion of the HF electrode in the working position, the angle of the curved ablation edge of the HF electrode is modified.
Examiner has cited Woloszko (US 7,704,249 B2) as another pertinent prior art reference, which teaches claimed limitations absent from Okada.
Woloszko teaches an HF electrode electrically insulated from a hollow shaft, as discussed in the non-final rejection dated 08/02/2021.
However, upon further consideration and Applicant’s remarks and arguments, these references, whether taken individually or together, fail to teach the claim limitations “wherein the lateral ablation edge intersects the mid-line (M) in the working position; and during an axial adjustment of the connection portion of the HF electrode in the working position, the angle orientation of the curved ablation edge of the HF electrode is modified”.
Furthermore, no other pertinent prior art reference was found that would overcome the deficiencies of these references taken either individually or in combination together. Therefore, Examiner asserts there is no motivation (either in this reference or elsewhere in the art) for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794